TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00238-CR



                               Joel Andrew Crenshaw, Appellant

                                                 v.

                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 57143, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Joel Andrew Crenshaw seeks to appeal from a judgment of conviction for aggravated

assault. The trial court has certified, and the record confirms, that this is a plea bargain case and

Crenshaw has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id.

rule 25.2(d).




                                              __________________________________________

                                              Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: May 31, 2005

Do Not Publish